Exhibit 10.27

WORKING CAPITAL LOAN AGREEMENT

by and between

SOUTHERN HEALTH CORPORATION OF HOUSTON, INC.,

a Georgia corporation (“Borrower”)

and

STILLWATER NATIONAL BANK AND TRUST COMPANY (“Lender”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   

 

LENDING AGREEMENT

     1    2.   

 

BORROWER’S NOTE

     1         2.1        

Amount

     1         2.2        

Interest

     2         2.3        

Maturity

     2         2.4        

Payments

     2         2.5        

Borrowing Base

     2         2.6        

Revolving Loan

     3         2.7        

Borrowing Base Certificate

     3         2.8        

Advances

     3         2.9        

Loan Balancing

     4    3.   

 

RECOURSE

     4    4.   

 

COLLATERAL SECURITY

     5         4.1        

Deed of Trust

     5         4.2        

Assignment of Rents

     5         4.3        

Security Interest

     5         4.4        

Stock Pledge Agreement

     6    5.   

 

GUARANTIES

     6    6.   

 

REPRESENTATIONS AND WARRANTIES

     6         6.1        

Borrower’s Existence

     6         6.2        

Litigation

     6         6.3        

No Default

     6         6.4        

Ownership

     6         6.5        

Financial Statements

     7         6.6        

Full Disclosure

     7         6.7        

Survival of Representations and Warranties

     7    7.   

 

CONDITIONS PRECEDENT TO LOAN

     7         7.1        

Loan Documents

     7         7.2        

Authority

     8         7.3        

Organization

     8         7.4        

Good Standing

     8         7.5        

Compliance with Governmental Regulations

     8         7.6        

Financial Statements

     8         7.7        

Tax Returns

     9         7.8        

Opinion of Borrower’s Counsel

     9         7.9        

Licenses

     9         7.10      

No Prior Liens

     9         7.11      

Insurance

     9         7.12      

Releases

     9         7.13      

Chatham Subordination

     9    8.   

 

INSURANCE

     9         8.1        

Special Perils Insurance

     9         8.2        

Flood Insurance

     10         8.3        

Boiler and Machinery Insurance

     10         8.4        

Builder’s Risk Insurance

     10         8.5        

Business Interruption Insurance

     11         8.6        

Liability Insurance

     11         8.7        

Statutory Employees Insurance

     12         8.8        

Fidelity Bonds

     12         8.9        

Medical Malpractice Insurance

     12         8.10      

Documentation

     12         8.11      

Policy Requirements

     13         8.12      

Blanket Coverage

     13         8.13      

Protection of Lender’s Interest

     13         8.14      

Lender’s Rights; No Liability

     14   

 

ii



--------------------------------------------------------------------------------

  9.   

 

ACCOUNT COLLECTIONS

     15    10.   

 

COVENANTS

     15         10.1        

Performance of Obligations

     15         10.2        

Information

     15         10.3        

Guarantor Financial Statements

     16         10.4        

Tax Returns

     16         10.5        

Accounts Receivable Reports

     17         10.6        

Financial Covenants

     17         10.7        

Financial Ratios Compliance Certificate

     19         10.8        

Litigation

     19         10.9        

[Intentionally Omitted]

     19         10.10      

No Liens

     19         10.11      

Use of Loan Proceeds

     19         10.12      

Estoppel Certificates

     19         10.13      

Payment of Taxes

     19         10.14      

Books and Records

     19         10.15      

Lender’s Access

     20         10.16      

[Intentionally Omitted]

     20         10.17      

No Merger

     20         10.18      

No Sale

     21         10.19      

Business Restrictions

     21         10.20      

[Intentionally Omitted]

     21         10.21      

Other Information

     21         10.22      

Inspections

     21         10.23      

Contingent Liabilities

     21         10.24      

Other Agreements

     21         10.25      

Additional Documents

     21         10.26      

Other Indebtedness

     22         10.27      

Bank Accounts

     22         10.28      

Management Fees

     22         10.29      

Intercompany Loans; Dividends

     22         10.30      

Equal Employment Opportunity

     23         10.31      

Current Ratio

     23    11.   

 

COVENANT ADJUSTMENT

     23    12.   

 

ANTI-MONEY LAUNDERING AND INTERNATIONAL TRADE CONTROLS

     23         12.1        

Compliance with International Trade Control Laws and OFAC Regulations

     23         12.2        

Borrower’s Funds

     24    13.   

 

DEFAULT

     25         13.1        

Nonpayment of Notes

     25         13.2        

Mortgage Loan Agreement Default

     25         13.3        

Chatham Credit Agreement Default

     25         13.4        

Other Nonpayment

     25         13.5        

Breach of Covenants

     25         13.6        

Creation of Liens

     25         13.7        

Change of Ownership

     26         13.8        

Liquidation or Disposition of Assets

     26         13.9        

Judgment

     26         13.10      

Casualty Loss; Condemnation

     26         13.11      

[Intentionally Omitted]

     26         13.12      

[Intentionally Omitted]

     26         13.13      

Bankruptcy

     26         13.14      

Termination of Existence

     27         13.15      

Governmental Requirements

     27         13.16      

Representations

     27         13.17      

Loan Documents

     27         13.18      

Revocation of Authorization

     27         13.19      

Loss of Licenses

     27   

 

iii



--------------------------------------------------------------------------------

14.   

 

REMEDIES

     28         14.1        

Acceleration of Note

     28         14.2        

Selective Enforcement

     28         14.3        

Cumulative Remedies

     28         14.4        

Deposits; Setoff

     28         14.5        

Appointment of Receiver

     28    15.   

 

MISCELLANEOUS

     29         15.1        

[Intentionally Omitted]

     29         15.2        

Expenses

     29         15.3        

Notices

     29         15.4        

Amendment and Waiver

     30         15.5        

Non-Waiver; Cumulative Remedies

     30         15.6        

Applicable Law

     30         15.7        

Descriptive Headings

     31         15.8        

Integrated Agreement

     31         15.9        

Time of Essence

     31         15.10      

Binding Effect

     31         15.11      

Third Party Beneficiary

     31         15.12      

Right to Defend

     31         15.13      

Participation

     31         15.14      

Disclosure of Information; Confidentiality

     31         15.15      

Accuracy of Information

     32         15.16      

Maximum Legal Rate of Interest

     32         15.17      

No Responsibility of Lender

     33         15.18      

No Leasing or Drilling

     33         15.19      

Notice of Title Protection

     33         15.20      

Jurisdiction and Venue

     33         15.21      

Counterparts

     33         15.22      

Defined Terms

     33   

 

iv



--------------------------------------------------------------------------------

WORKING CAPITAL LOAN AGREEMENT

THIS WORKING CAPITAL LOAN AGREEMENT (the “Loan Agreement”) is entered into
effective this 5th day of July, 2012, (the “Effective Date”), by and between
SOUTHERN HEALTH CORPORATION OF HOUSTON, INC., a Georgia corporation (“Borrower”)
and STILLWATER NATIONAL BANK AND TRUST COMPANY (“Lender”).

RECITALS

WHEREAS, Borrower has requested that Lender extend certain credit and related
financial accommodations including a loan of up to $1,000,000.00 for working
capital and similar general corporate purposes evidenced by a revolving
promissory note of even date herewith;

WHEREAS, Lender has agreed to accommodate the request from Borrower for the loan
subject to the provisions of this Loan Agreement including the receipt of
certain guaranties; and

WHEREAS, SunLink Healthcare, LLC, a Georgia limited liability company
(“Healthcare”), and SunLink Health Systems, Inc., an Ohio corporation
(“SunLink”), are each willing to separately guarantee 100% of the indebtedness
and obligations of Borrower to Lender pursuant to their respective guaranties of
even date herewith; and

WHEREAS, concurrently herewith Lender is also extending certain credit to
Borrower pursuant to a separate Mortgage Loan Agreement for a loan of up to
$9,975,000.00 in connection with mortgage refinancing and construction on real
property owned by Borrower; and

NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and other good and valuable consideration, the
receipt and adequacy of which the parties hereto acknowledge, Borrower and
Lender hereby agree as follows:

1. LENDING AGREEMENT. Subject to the terms and conditions hereinafter set forth,
Lender agrees to lend to Borrower, and Borrower agrees to borrow from Lender the
sum of up to ONE MILLION DOLLARS ($1,000,000.00) (the “Loan Commitment”), to be
used by Borrower solely for the purposes of (a) refinancing certain existing
indebtedness owing by Borrower, (b) providing working capital purposes in
connection with Borrower’s operation of its hospital, nursing home, clinic and
medical office businesses on the Property (defined below), and (c) paying all
fees and expenses required to be paid by Borrower hereunder.

2. BORROWER’S NOTE. Borrower will execute and deliver to Lender a revolving
promissory note of even date herewith in form and substance and payable on terms
approved by Lender (the “Working Capital Note”) having the following terms:

 

  2.1.

Amount. The principal face amount will be ONE MILLION DOLLARS ($1,000,000.00).



--------------------------------------------------------------------------------

  2.2.

Interest. The Working Capital Note will bear interest at the interest rate equal
to the greater of (a) six percent (6.0%) per annum; or (b) the Prime Rate plus
one and one half percent (1.5%) per annum, which rate will be prospectively
adjusted on September 30, 2012 and on the last day of every third month
thereafter to reflect any change in the Prime Rate as in effect on such date
(the “Interest Rate”). “Prime Rate” means the Prime Rate as published in the
“Money Rates” Section of the Wall Street Journal, which rate is not necessarily
the lowest rate of interest charged by Lender. All interest on the Working
Capital Note shall be calculated for the actual number of days elapsed at a per
diem charge based on a year consisting of 360 days.

 

  2.3.

Maturity. The entire unpaid principal balance plus all accrued interest owing on
the Working Capital Note shall be due and payable on July 5, 2014 (the “Maturity
Date”).

 

  2.4.

Payments. Commencing August 1, 2012 and on the 1st day of each month thereafter,
monthly payments of interest only will be payable on the Working Capital Note at
the Interest Rate. By instruction to the Lender, Borrower may authorize Lender
to make an advance to pay interest on the date due.

 

  2.5.

Borrowing Base. The unpaid principal balance of the Working Capital Note will
not at any time exceed the lesser of (i) the Borrowing Base or
(ii) $1,000,000.00. For purposes of this Loan Agreement, the term “Borrowing
Base” will mean eighty percent (80%) of Eligible Accounts Receivable. The term
“Account” will have the same meaning as such term is defined in the Uniform
Commercial Code of the State of Oklahoma and will also include billed and
unbilled Accounts. The term “Eligible Accounts Receivable” will mean all
Accounts, except those Accounts (the “Ineligible Accounts”) which meet any of
the following criteria at the time the Account comes into existence or prior to
the date on which the Account is collected in full, (less the estimated
contractual allowances resulting from reductions imposed by insurance companies
and government payors as determined by Borrower and approved by Lender): (a) an
Account which is more than one hundred twenty (120) days past due from the
invoice date, provided that the aggregate amount of all Accounts which are more
than ninety (90) days past due from the invoice date will be capped at
$100,000.00 and all Accounts which exceed this aggregate amount will be deemed
Ineligible Accounts; (b) Accounts of Account debtors disapproved by Lender, as
reasonably determined by Lender; (c) private pay Accounts; (d) an Account which
does not arise from a bona fide performance of services by Borrower; (e) any
portion of an Account which is subject to or with respect to which Borrower has
received notice of any claim, counterclaim, set-off, allowance or adjustment by
the Account debtor, including without implied limitation, any claim,
counterclaim, set-off, allowance or adjustment based on any violation of or
failure to comply with any applicable federal or state law; (f) an Account which
is subject to any attachment, levy, garnishment or other judicial process or
subject to any assignment, claim, lien or security interest of any character;
(g) an Account which does not arise in the ordinary course of Borrower’s
business; (h) an Account for which Borrower or Lender has received notice of
bankruptcy, receivership, conservatorship, insolvency or material adverse change
in the financial condition of the Account debtor;

 

2



--------------------------------------------------------------------------------

  2.6.

Revolving Loan. Borrower will be entitled to advance, repay and readvance funds
under the Working Capital Note from time to time subject to the satisfaction of
the conditions set forth in Section 7 hereof and the subsections thereunder,
provided that the unpaid principal balance of the Working Capital Note will not
at any time exceed the lesser of (i) the Borrowing Base or (ii) $1,000,000.00.
Lender will not be obligated to make any advances under the Working Capital Note
unless Lender has been provided with such written documentation as Lender may
reasonably require to evidence that the loan proceeds thereunder are to be used
solely for the purpose set forth at Section 1 hereof.

 

  2.7.

Borrowing Base Certificate. Certificates in form satisfactory to Lender, along
with an accounts receivable aging report will be provided to Lender by Borrower
on or before the 20th day of each month as of the last day of the immediately
preceding month, and at such other times as may be required by Lender, which
certificates shall show the computation of the Borrowing Base and be signed by
an authorized representative of Borrower (the “Borrowing Base Certificate”).

 

  2.8.

Advances. Subject to Section 7 hereof, advances under the Working Capital Note
will be made by Lender from time to time on the request of Borrower subject to
the following limitations:

 

  2.8.1.

Advance Procedure. To obtain advances under the Working Capital Note, the
Borrower will notify the Lender of the total amount of the requested advance,
and will provide to the Lender a Borrowing Base Certificate, together with such
additional documents and information as Lender reasonably may request with
respect to the Advance. Any request by Borrower for an advance hereunder shall
be in writing, or by telephone and in writing, and, unless waived by Lender,
must be given so as to be received by Lender not later than noon (Oklahoma City
time) on the requested advance Date. Each request for an advance hereunder shall
be irrevocable and shall be deemed a representation by Borrower as of the date
thereof and after giving effect to the requested advance the applicable
conditions specified in Section 7 have been and will be satisfied, except for
those conditions waived in writing by Lender with respect to such request. Each
request for an advance hereunder shall specify (i) the requested advance date
and (ii) the amount to be advanced. Lender may rely on any telephone request by
a Senior Officer of Borrower or by Senior Officer of SunLink as agent for the
Borrower for an Advance hereunder which it believes in good faith to be genuine
(provided that Borrower or SunLink as agent for Borrower shall also be required
to promptly confirm to Lender each telephone request in writing); and Borrower
hereby waives the right to dispute Lender’s record of the terms of such
telephone request. “Senior Officer” means as to Borrower its Chief Executive
Officer,

 

3



--------------------------------------------------------------------------------

 

President, or Chief Financial Officer, and as to SunLink its Chief Executive
Officer, President, Chief Operating Officer, Chief Financial Officer, Controller
or any Executive Vice President. Borrower shall provide the Lender with a
certificate as to the current names of such Senior Officers and any other
person(s) who are authorized on behalf of Borrower to represent the Borrower in
connection with a request for funds under the Working Capital Note.

 

  2.8.2.

Disbursement. On Borrower’s satisfaction of the requirements and conditions
contained in this Loan Agreement, Lender will make available to Borrower the
amount of the advance requested by remittance to the Operating Account or such
other deposit account designated by Borrower from time to time in writing to
Lender, not later than 4:00 p.m. (Atlanta, Georgia time) on the requested
advance date.

 

  2.8.3.

Records. Lender shall enter in its ledgers and records the amount of the
advances made or distributed by Lender and the repayments made by Borrower
thereon. All entries shall be made in accordance with customary accounting
practices of Lender as in effect from time to time. The outstanding balance, as
recorded on the most recent printout or other written statement of Lender shall,
absent manifest error, be presumptive evidence of the amounts due and owing to
Lender by Borrower; provided that any failure to so record or any error in so
recording shall not limit or otherwise affect Borrower’s duty to pay the Loan.
Lender is authorized by Borrower to enter on a schedule attached to the Working
Capital Note, as appropriate, a record of the advances and repayments; provided,
however that the failure by Lender to make any such entry or any error in making
such entry shall not limit or otherwise affect the obligation of Borrower
hereunder and on the Working Capital Note, and, in all events, the principal
amount owing by Borrower in respect of the Working Capital Note shall be the
aggregate amount of all advances made by Lender less all payments of principal
thereof made by Borrower.

 

  2.8.4.

Termination of Advances. The Lender will have no obligation to make any advances
under the Working Capital Note if a Default has occurred hereunder or under any
of the Loan Documents.

 

  2.9.

Loan Balancing. Borrower agrees that the unpaid principal balance of the Working
Capital Note will not at any time exceed the lesser of (i) the Borrowing Base;
or (ii) $1,000,000.00. If the unpaid principal balance of the Working Capital
Note at any time exceeds such amounts as described above, Borrower agrees to
make a principal payment in the amount necessary to reduce the unpaid principal
balance of the Working Capital Note to comply with the terms of this
Section 2.9, within five (5) days after Lender’s request therefor.

3. RECOURSE. The Loan Commitment will be full recourse to Borrower under the
Working Capital Note, and full recourse to SunLink and Healthcare under their
guaranties.

 

4



--------------------------------------------------------------------------------

4. COLLATERAL SECURITY. The performance of all covenants and agreements
contained in this Loan Agreement and in the other documents executed or
delivered as a part of this transaction and the payment of the Working Capital
Note and all renewals, amendments and modifications thereof, all interest
thereon and expenses of collection thereof shall be secured by the following:

 

  4.1.

Deed of Trust. Borrower shall grant Lender a second priority lien covering
Borrower’s real property described at Exhibit “A” hereto together with all
buildings, fixtures and improvements now or hereafter located thereon
(collectively, the “Property”) to be evidenced by a deed of trust in form and
substance approved by Lender (the “Deed of Trust”). The lien covering the
Property will be subordinate only to the lien granted by Borrower to Lender in
the same collateral to secure the Mortgage Note.

 

  4.2.

Assignment of Rents. Borrower shall grant Lender a second priority security
interest in all of Borrower’s leases and rents with respect to the Property
pursuant to the terms of an assignment of leases and rents covering the Property
in form and substance approved by Lender (the “Assignment of Rents”). The lien
covering the leases and rents will be subordinate only to the lien granted by
Borrower to Lender in the same collateral to secure the Mortgage Note.

 

  4.3.

Security Interest. Borrower shall grant Lender (i) a first priority security
interest covering all of Borrower’s accounts, deposit accounts including but not
limited to Account No. xxxxxx (the “Medicare Account”), and Account No. xxxxxx
(the “Operating Account”), both maintained by Borrower with Lender, (all such
accounts collectively, the “Deposit Accounts”) excluding Borrower’s Account No.
xxxxxx (the “Construction Escrow Account”) which shall be subject to a second
priority security interest, (ii) a first priority security interest in
Borrower’s accounts receivable, government and non-government health care
accounts receivable, including but not limited to health-care-insurance
receivables, contract rights and inventory, whether now owned or hereafter
acquired, and all proceeds, products, rents, profits, and income therefrom
(collectively, the “Receivables”); (iii) a first priority security interest
covering all of Borrower’s goods, chattels, revenue, income, certificates of
title, medical supplies, and equipment (collectively, the “Goods”) and (iv) a
second priority security interest covering all of Borrower’s medical equipment,
furniture, hospital beds, kitchen equipment and supplies, computer equipment,
computer hardware, computer software, computer software licenses, general
intangibles, and all other tangible personal property, whether now owned or
hereafter acquired, and all proceeds, products, rents, profits and income from
the sale therefrom (the “Equipment”). The Deposit Accounts, the Receivables, the
Goods and the Equipment are collectively referred to herein as the “Borrower’s
Personal Property”). The security interests granted shall be evidenced by one or
more security agreements in form and substance approved by Lender (the “Security
Agreement”). The lien covering the Equipment and the Construction Escrow Account
will be subordinate only to the lien granted by Borrower to Lender in the same
collateral to secure the Mortgage Note.

 

5



--------------------------------------------------------------------------------

  4.4.

Stock Pledge Agreement. In support of the unlimited guaranty to be delivered by
Healthcare, Healthcare shall pledge 100% of the stock and ownership interests in
Borrower to Lender, to be evidenced by a Stock Pledge Agreement in form and
substance approved by Lender (the “Stock Pledge Agreement”) and in connection
therewith Healthcare shall deliver to Lender all original stock certificates
(the “Stock Certificates”) together with a stock power endorsed in blank (the
“Stock Power”).

5. GUARANTIES. SunLink and Healthcare shall each guarantee payment of all
indebtedness evidenced by the Working Capital Note, to be evidenced by guaranty
agreements in form and substance approved by Lender (respectively, the “SunLink
Guaranty” and the “Healthcare Guaranty”). SunLink and Healthcare are sometimes
referred to hereafter together as the “Guarantors”.

6. REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants that:

 

  6.1.

Borrower’s Existence. Borrower is, and will continue to be a corporation, duly
incorporated and validly existing under the laws of the State of Georgia;
Borrower has adequate power, authority and legal right to own and hold the
Property; Borrower is or will be, in all material respects, duly authorized,
qualified and licensed under all applicable laws, regulations, ordinances and
orders of public authorities which in any such case is material to the ability
of Borrower to carry on its business in the development, construction,
equipping, operating and leasing of the Property; Borrower has adequate
authority, power and legal right to enter into and carry out the provisions of
this Loan Agreement and other documents contemplated herein and to consummate
the transactions contemplated hereby.

 

  6.2.

Litigation. All litigation in which Borrower is involved is set forth on
Schedule “6.2” hereto. There is no action, suit, proceeding or investigation
pending or threatened against Borrower, or any of the owners of Borrower, which
would reasonably be expected to materially adversely affect Borrower, the
Property or any of Borrower’s Personal Property or materially impair the ability
of Borrower to carry on its business substantially as now conducted or
contemplated or result in any substantial liability above applicable deductibles
not adequately covered by insurance.

 

  6.3.

No Default. The making and performance by Borrower of this Loan Agreement or the
documents to be executed in connection herewith will not violate any material
provision or constitute a material default under any indenture, agreement or
instrument to which Borrower, the Property or any material portion of Borrower’s
Personal Property is bound or affected.

 

  6.4.

Ownership. Borrower owns good marketable fee title to the Property, and Borrower
has good title to Borrower’s Personal Property and, upon completion of
construction and/or installation and payment therefor, all of its other
properties and assets, real or personal, tangible or intangible, which are or

 

6



--------------------------------------------------------------------------------

 

are to be constructed, owned, installed, or used in connection with any of the
Property, and none of such properties or assets is or will be subject to any
mortgage, deed of trust, pledge, security interest, encumbrance, lien or charge
of any kind excluding only “Permitted Encumbrances” as set forth at Schedule
“6.4” hereto.

 

  6.5.

Financial Statements. Except as set forth on Schedule “6.5A” hereto, Borrower’s
and Guarantors’ financial statements heretofore delivered to Lender (“Historical
Financial Statements”) are true and correct in all material respects, have been
prepared in accordance with United States generally accepted accounting
principles consistently applied (except in the case of unaudited financial
statements, subject to the absence of financial footnotes and to normal and
recurring year-end adjustments that are not likely to be material in amount)
(“GAAP”), and present in accordance with GAAP the financial condition reflected
therein as of the times and for the respective periods referred to therein. For
purposes of this Section 6.5, “Historical Financial Statements” means those
financial statements set forth on Schedule 6.5B.

 

  6.6.

Full Disclosure. Neither this Loan Agreement nor any statements or documents of
Borrower referred to herein or delivered by Borrower pursuant to this Loan
Agreement contains any untrue statement of a material fact.

 

  6.7.

Survival of Representations and Warranties. All covenants, representations and
warranties made herein and under all documents executed pursuant hereto shall
survive the making of the loans hereunder and the delivery of the Working
Capital Note and other instruments executed in connection therewith until
complete repayment of the Working Capital Note and all renewals and
modifications thereof. Each request by Borrower for an advance hereunder shall
constitute an affirmation that the foregoing representations and warranties
remain true and correct as of the date of such request, or if given as of a
specific date, as of such date unless otherwise disclosed, except with respect
to financial statements superseded by subsequent reporting to Lender.

7. CONDITIONS PRECEDENT TO LOAN. As soon as all of the conditions set forth at
Sections 7.1 through 7.12 hereof have been satisfied, and so long as no Default
has occurred hereunder, Lender will advance the entire Loan Commitment from time
to time, subject to the terms of this Loan Agreement, to be used solely for the
purposes set forth in Section 1 hereof.

 

  7.1.

Loan Documents. This Loan Agreement, the Working Capital Note, the Deed of
Trust, the Assignment of Rents, the Security Agreement, the Stock Pledge
Agreement, the Stock Certificates, the Stock Power, the Account Collection
Agreement, the SunLink Guaranty, the Healthcare Guaranty, and all other
documents executed pursuant thereto or in connection therewith as might be
required by Lender (all of the foregoing are referred to herein as the “Loan
Documents”) shall have been duly authorized, executed and delivered to Lender.

 

7



--------------------------------------------------------------------------------

  7.2.

Authority. A certificate of the Secretary or Assistant Secretary of Borrower,
SunLink and Healthcare (or other appropriate officer, including in the case of
Healthcare, its sole member) dated as of the Effective Date and certifying to
the following:

 

  7.2.1.

A true and correct copy of the corporate (or other) resolutions of such the
applicable entity authorizing the execution, delivery and performance of the
Loan Documents to which such entity is a party contemplated hereby and thereby;

 

  7.2.2.

The incumbency, names, titles and signatures of the officers of such entity
authorized to execute the Loan Documents to which such entity is a party.

 

  7.3.

Organization. A certificate of the Secretary or Assistant Secretary of Borrower,
SunLink and Healthcare (or other appropriate officer, including in the case of
Healthcare, its sole member) dated as of the Effective Date and certifying to
the following:

 

  7.3.1.

A true and correct copy of the Articles of Incorporation or Certificate of
Incorporation or Organization (or the equivalent) of each such entity with all
amendments thereto, certified by the appropriate governmental official of the
jurisdiction of incorporation or organization as of a date not more than thirty
(30) days prior to the Effective Date; and

 

  7.3.2.

A true and correct copy of the bylaws (or other constitutive documents such as a
limited liability company operating agreement) for the applicable entity.

 

  7.4.

Good Standing. A certificate of good standing for each of Borrower, SunLink and
Healthcare in the jurisdiction of its incorporation or organization and, in the
case of Borrower, its good standing as a foreign corporation in the State of
Mississippi, in each case certified by the appropriate governmental officials as
of a date not more than thirty (30) days prior to the Effective Date.

 

  7.5.

Compliance with Governmental Regulations. Evidence to the satisfaction of Lender
shall have been made available to Lender that (i) the Property complies in all
material respects with all applicable zoning, subdivision, environmental, air
quality, flood hazard, fire safety, planning, building and other governmental
laws, ordinances, codes, regulations or private use restrictions to the extent
any failure to do so would materially adversely affect the ability of Borrower
to carry on its business substantially as presently conducted; (ii) Borrower
holds all material licenses and permits required by law for Borrower to operate
Borrower’s hospital, nursing home and medical office businesses on the Property.

 

  7.6.

Financial Statements. The financial statements of Borrower, SunLink and
Healthcare as of the end of the most recent quarter shall have been delivered to
Lender.

 

8



--------------------------------------------------------------------------------

  7.7.

Tax returns. The filed federal income tax returns for the fiscal year ended
June 30, 2011 for Borrower, SunLink and Healthcare shall have been delivered to
and approved by Lender.

 

  7.8.

Opinion of Borrower’s Counsel. An opinion from Borrower’s counsel in form and
substance satisfactory to Lender shall have been delivered to Lender as to the
due existence and good standing of Borrower, SunLink and Healthcare, and the due
authorization of the execution and delivery of the Loan Documents, as
applicable, by Borrower, SunLink and Healthcare.

 

  7.9.

Licenses. Borrower shall have provided Lender with copies of all material
licenses and permits required by law for Borrower to operate Trace Regional
Hospital, Floy Dyer Manor Nursing Home, and the existing medical office
businesses on the Property.

 

  7.10.

No Prior Liens. Lender shall have been provided with written documentation
satisfactory to Lender that no liens, other than those in favor of Lender and
those included as Permitted Encumbrances, have been filed against the Property
or Borrower’s Personal Property.

 

  7.11.

Insurance. Borrower shall have obtained all of the insurance as required by and
in accordance with Section 8 hereof.

 

  7.12.

Releases. Borrower shall have provided documentation satisfactory to Lender
evidencing the complete release of Borrower from all personal liability owing
under any other lending agreement, indebtedness or similar obligation owing to
any party other than Lender in each case for money borrowed except in connection
with Permitted Indebtedness (defined below).

 

  7.13.

Chatham Subordination. Chatham Credit Management III, LLC, as agent (“Chatham”)
with respect to the Amended and Restated Credit Agreement dated August 1, 2008
(as amended, restated or otherwise modified from time to time, the “Chatham
Credit Agreement”) shall have delivered to Lender a subordination agreement in
form and substance reasonably approved by Lender and Chatham. For the purpose of
determining compliance with the provisions of Section 10.6 below, the
subordinated indebtedness to Chatham under the Chatham Credit Agreement shall be
disregarded.

8. INSURANCE. Borrower shall obtain and maintain during the time stated below
the following insurance policies and comply with the following obligations
(those policies and obligations, collectively, the “Required Insurance”).

 

  8.1.

Special Perils Insurance. Borrower shall obtain and maintain at all times
property insurance against all risks of loss to the Property customarily covered
by “All Risk” or “Special Perils Form” policies as available in the insurance
market (the “Special Perils Insurance”). Any Special Perils Insurance policy
shall contain a coinsurance waiver and replacement cost value endorsement
without reduction for depreciation. Special Perils Insurance shall cover at
least the following perils:

 

9



--------------------------------------------------------------------------------

  8.1.1.

Building collapse, fire, flood, impact of vehicles and aircraft, lightning,
malicious mischief, mudslide, subsidence, vandalism, water damage, and
windstorm; and

 

  8.1.2.

Such other insurable perils as, under good insurance practices, other commercial
property owners from time to time insure against for property and buildings
similar to the Property in height, location, nature, type of construction, and
use; and

 

  8.1.3.

The additional expense of demolition and increased cost of construction
including increased cost from any changes in laws on restoration (which may be
subject to a sub-limit for demolition and increased cost of construction of up
to $10,000,000); and

 

  8.1.4.

At least one hundred percent (100%) of the replacement value of all buildings
and improvements now or hereafter located on the Property (which may be subject
to a “margin clause” of up to 115% limiting coverage for each item (building,
personal property, etc.) of the value reported on the statement of value as
provided by Borrower to the insurer); and

 

  8.1.5.

All tenant improvements and betterments that any of the leases on the Property
require Borrower to insure (the “Insured Leasehold Property”).

 

  8.2.

Flood Insurance. If any buildings or improvements located on the Property are
located in an area designated as “flood prone” or a “special flood hazard area”
under the regulations for the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, 42 U.S.C. §4001 et seq., Borrower shall obtain
and maintain at all times at least the maximum coverage for the Property
available under the federal flood insurance plan which may be subject to a
“flood blanket” sublimit of up to (i) $25,000,000 with respect to Trace Regional
Hospital and (ii) $10,000,000 with respect to other locations.

 

  8.3.

Boiler and Machinery Insurance. Borrower shall obtain and maintain at all times
comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment against physical damage, rent loss, extra expense, and
expediting expense on the Property and the Insured Leasehold Property (the
“Boiler and Machinery Insurance”). The Boiler and Machinery Insurance shall be
on a replacement cost value basis, and, for each accident, shall cover at least
the greater of: (a) Fifteen percent (15%) of full replacement cost of the
buildings and improvements now or hereafter located on the Property; or
(b) $500,000.00.

 

  8.4.

Builder’s Risk Insurance. Borrower shall obtain and maintain during construction
of the MOB builder’s risk insurance for the full completed insurable value of
the MOB written on a “completed value”

 

10



--------------------------------------------------------------------------------

 

Form (100 percent non-reporting) or its equivalent and including an endorsement
granting permission to occupy (the “Builder’s Risk Insurance”). The “MOB” is the
medical office building as defined in the Mortgage Loan Agreement, the
construction of which will be funded by the Mortgage Loan. Builder’s Risk
Insurance shall cover:

 

  8.4.1.

The same perils that Special Perils Insurance must cover with whatever limits
and coverage extensions Lender requires, unless Borrower’s Special Perils
Insurance already includes that coverage; and

 

  8.4.2.

Loss of materials, equipment, machinery, and supplies whether on-site, in
transit, or stored offsite, or of any temporary structure, hoist, sidewalk,
retaining wall, or underground property; and

 

  8.4.3.

Soft costs, plans, specifications, blueprints, and models to the extent of
$850,000.00; and

 

  8.4.4.

Demolition and increased cost of construction, including increased costs arising
from changes in laws at the time of restoration and coverage for operation of
building laws, all subject to a sublimit satisfactory to Lender; and

 

  8.4.5.

Business interruption (delayed opening) on an actual loss sustained basis and
otherwise in compliance with Business Interruption Insurance requirements.

 

  8.5.

Business Interruption Insurance. As an extension to Special Perils Insurance,
Flood Insurance, and Boiler and Machinery Insurance, Borrower shall obtain and
maintain business interruption insurance on an “actual loss sustained” basis
(“Business Interruption Insurance”). Borrower shall obtain and maintain Business
Interruption Insurance equal to at least $10,000,000.00. If a Default shall have
occurred and then be continuing, after receipt of any Business Interruption
Insurance proceeds, Lender will be entitled to apply any such proceeds to
indebtedness then owing by Borrower to Lender under this Loan Agreement or the
Mortgage Loan Agreement and within three (3) Business Days therewith will
deposit any excess proceeds into Borrower’s Operating Account. For purposes of
this Loan Agreement, “Business Day” means any day other than (i) a Saturday or
Sunday or (ii) a day on which federally chartered banking institutions are not
required to be open.

 

  8.6.

Liability Insurance.

 

  8.6.1.

Borrower shall obtain and maintain the following insurance for personal injury,
bodily injury, death, accident, and property damages (collectively, the
“Liability Insurance”);

 

  (a)

Public liability insurance, including commercial general liability insurance;

 

11



--------------------------------------------------------------------------------

  (b)

Owned (if any), hired, and non-owned automobile liability insurance; and

 

  (c)

Umbrella liability insurance.

 

  8.6.2.

Liability Insurance shall provide coverage of at least one million dollars
($1,000,000.00) per occurrence and two million dollars ($2,000,000.00) in annual
aggregate. If any Liability Insurance also covers other location(s) with a
shared aggregate limit, the minimum Liability Insurance shall be increased by
two million dollars ($2,000,000.00).

 

  8.6.3.

Liability Insurance shall include coverage for liability arising from premises
and operations, elevators, escalators, independent contractors, contractual
liability (including liability assumed under any contracts and leases), and
products and completed operations. Borrower will use commercially reasonable
efforts to cause all Liability Insurance to name Lender as an “Additional
Insured” by endorsement.

 

  8.7.

Statutory Employees’ Insurance. Borrower shall obtain and maintain workers’
compensation and disability insurance as required by law (“Statutory Employees’
Insurance”).

 

  8.8.

Fidelity Bonds. Borrower shall obtain fidelity bonds or employee dishonesty
coverage for each employee of Borrower who has or will have access to any of
Borrower’s funds satisfactory to Lender.

 

  8.9.

Medical Malpractice Insurance. Borrower shall obtain and maintain or cause to be
maintained medical malpractice insurance for each medical professional employed
by Borrower and Borrower shall use commercially reasonable efforts to require
medical malpractice insurance to be maintained by each medical professional not
employed by it working on the Property.

 

  8.10.

Documentation. Borrower shall provide to Lender the following documentation:

 

  8.10.1.

For Special Perils Insurance, Flood Insurance, and Boiler and Machinery
Insurance, and Business Interruption Insurance (collectively, “Property
Insurance”), Borrower shall cause Lender to be named as “Lender Loss Payee” or
“Mortgagee” on a standard noncontributory mortgagee endorsement (or its
equivalent) naming Lender or its designee as the party to receive insurance
proceeds.

 

  8.10.2.

Borrower shall provide such additional evidence of Lender’s interest under any
Required Insurance as Lender shall reasonably require from time to time,
including the following (the “Evidence of Insurance”):

 

12



--------------------------------------------------------------------------------

  (a)

An ACORD 28 certificate of insurance for all Property Insurance and Builder’s
Risk Insurance; and

 

  (b)

A certificate of insurance evidencing Borrower’s Liability Insurance; and to the
extent Borrower can cause the following by commercially reasonable efforts, such
certificate will evidence Lender as an additional insured and otherwise
reasonably evidence compliance with the Liability Insurance requirements of the
Loan Documents.

 

  8.10.3.

Borrower shall deliver to Lender, promptly upon issuance and in all events
within ten (10) days of Borrower’s receipt of the applicable policy, copies of
the insurance policies for all Required Insurance, and will use commercially
reasonable efforts to obtain a representation by the carrier or its authorized
representative that such copy is true and correct. Prior to any policy
expiration, Borrower shall deliver evidence of renewal in compliance with the
Loan Documents.

 

  8.11.

Policy Requirements.

 

  8.11.1.

Borrower shall obtain all Required Insurance from domestic carrier(s) authorized
to do business in the State of Mississippi and reasonably satisfactory to Lender
with: (a) A claims paying ability of not less than “A” (or the equivalent) by
S&P and one other rating agency satisfactory to Lender; and (b) “A:X” or better
financial strength rating by AM Best. A change in carrier’s rating under clause
(a) or clause (b) shall not constitute a Default so long as Borrower undertakes
commercially reasonable efforts to obtain substitute coverage from a carrier
rated under clause (a) or clause (b) as promptly as is commercially practicable,
taking into account the remaining policy periods and the cost of such substitute
coverage.

 

  8.12.

Blanket Coverage. Borrower may provide any Required Insurance under a blanket
policy or policies covering the Property and other property and assets, provided
that:

 

  8.12.1.

The blanket policy otherwise meets all requirements for Required Insurance, and,
except in the case of Liability Insurance, specifies how much coverage, and
which sublimits, apply exclusively to the Property; and

 

  8.12.2.

The amount allocated to the Property equals or exceeds the Required Insurance.

 

  8.13.

Protection of Lender’s Interest.

 

  8.13.1.

Borrower shall cause its insurance carrier to agree:

 

  (a)

to provide Lender 30 days written notice (10 days prior written notice for
nonpayment of premium) prior to any cancellation, termination or nonrenewal of
the required insurance;

 

13



--------------------------------------------------------------------------------

  (b)

to allow Lender to pay premiums to continue the policy upon notice of
cancellation for nonpayment.

 

  8.13.2.

Every Property Insurance policy shall by its terms remain valid and insure
Lender’s interest regardless of any:

 

  (a)

Named insured’s act, failure to act, negligence, or violation of warranties,
declarations, or conditions;

 

  (b)

Occupancy of use of the Property for purposes more hazardous than those
permitted; or

 

  (c)

Exercise of any Lender’s remedies.

If Lender reasonably deems itself insecure, on Lender’s request, Borrower will
be required to make monthly deposits for insurance premiums equal to one-twelfth
(1/12) of the annual charges as estimated by Lender to accumulate with Lender
sufficient funds to pay the insurance premiums thirty (30) days prior to their
due date, such deposits to be held by Lender without interest.

 

  8.14.

Lender’s Rights; No Liability.

 

  8.14.1.

Borrower irrevocably authorizes Lender, at any time, to communicate directly
with Borrower’s insurance carrier(s), broker(s), and tenant(s) about any
Required Insurance.

 

  8.14.2.

Any determination or request that Lender makes about any Required Insurance
shall impose no obligation or liability on Lender. Borrower shall not rely on
any such determination or request (or its absence) as an implied or express
representation about the adequacy of Borrower’s insurance. Borrower acknowledges
that any such determination or request would be made solely for Lender’s own
benefit and not for Borrower. Borrower retains sole responsibility for the
adequacy and prudence of its insurance program.

 

  8.14.3.

If at any time Lender has not received satisfactory written evidence that
Borrower maintains and has paid for all Required Insurance, then without
limiting Lender’s remedies, Lender may (but shall have absolutely no obligation
to) force place any Required Insurance or take such other actions as Lender
shall deem appropriate to protect its interests. Prior to force placing
insurance, Lender shall give notice to Borrower. Lender’s costs of doing so
shall constitute loans to Borrower, all of which Borrower agrees will be secured
by the Loan Documents.

 

14



--------------------------------------------------------------------------------

9. ACCOUNT COLLECTIONS. Pursuant to the Account Collections Agreement, Borrower
will instruct all of Borrower’s account debtors that (a) the point of remittance
for payments remitted by any non-electronic means shall be [Borrower to
designate address]; (b) the point of remittance for electronic payments remitted
by non-Medicare account debtors shall be the Operating Account; and (c) the
point of remittance for all electronically transmitted payments on accounts and
accounts receivable of Borrower payable from any state or the federal government
or any subdivision or agency thereof, including but not limited to Medicare and
Medicaid payments (the “Medicare Electronic Payments”) shall be the Medicare
Account. Borrower will not, without the prior written consent of Lender, revoke
or alter the instructions until such time as all of the indebtedness owing by
Borrower to Lender has been paid in full. Without limiting the foregoing, any
payments received by Borrower other than as set forth above will be deposited or
transferred within five (5) Business Days into the Operating Account. Payments
received by Lender will be processed in accordance with the terms and conditions
of the Account Collections Agreement. Borrower authorizes and directs Lender to
sweep all funds from the Medicare Account to the Operating Account on a daily
basis, and in the absence of a Default, such funds in the Operating Account may
be used by Borrower, all in accordance with the terms of the Account Collections
Agreement. Lender agrees that Lender will not have a right of set off with
respect to the Medicare Account.

10. COVENANTS. Until payment in full of the Working Capital Note and all
renewals and modifications thereof, and performance of all obligations owing to
Lender under this Loan Agreement and the instruments executed pursuant hereto,
unless Lender shall otherwise consent in writing, Borrower covenants and agrees
as follows:

 

  10.1.

Performance of Obligations. Borrower will promptly and punctually perform all of
the obligations hereunder and under the Loan Documents, and under all other
instruments executed or delivered pursuant thereto.

 

  10.2.

Information. Borrower will promptly furnish to Lender all reasonably requested
information concerning the Property, the progress of the construction of the MOB
and, the financial status of Borrower and updated budgets and disbursement
schedules relating to the MOB. For each fiscal quarter, Borrower will provide
Lender with a quarterly financial statement of Borrower (signed by an officer of
Borrower charged with such responsibility) as having been prepared in accordance
with GAAP within forty-five (45) days after the end of the fiscal quarter. For
each fiscal year, Borrower will provide Lender with an annual financial
statement of Borrower within one hundred five (105) days after the close of the
fiscal year, certified by an officer charged with such responsibility as having
been prepared in accordance with GAAP. If the date on which quarterly or annual
financial statements would be due is not a Business Day, the date shall be
extended to the next Business Day. The annual financial statements may be
unaudited if Borrower is included within the consolidating statements of
SunLink’s audited annual financial statement. Borrower will provide Lender with
such other financial reports as may be reasonably required by Lender. All
financial statements will consist of at least a balance sheet, income statement,
and statement of cash flow. Financial reports which are not financial statements
shall be prepared in such form as are customarily utilized by management,
including, if applicable, in accordance with GAAP or in such other form as may
be reasonably required by Lender.

 

15



--------------------------------------------------------------------------------

  10.3.

Guarantor Financial Statements. For each fiscal quarter, Borrower will cause
SunLink and Healthcare to provide Lender with unaudited quarterly financial
statements within forty-five (45) days after the end of the fiscal quarter. For
each fiscal year, Borrower will cause SunLink and Healthcare to provide Lender
with audited annual financial statements within one hundred five (105) days
after the end of the fiscal year. If the date on which quarterly or annual
SunLink or Healthcare financial statements would be due is not a Business Day,
the date shall be extended to the next Business Day. Healthcare’s annual
financial statements may be unaudited if Healthcare is included within the
consolidating statements of SunLink’s audited annual financial statements. All
such financial statements will consist of at least a balance sheet, income
statement and statement of cash flows. SunLink’s financial statements will also
include a statement of shareholders equity. All financial statements will be
certified by an officer charged with such responsibility as having been prepared
in accordance with GAAP. Borrower will cause SunLink and Healthcare to provide
Lender with such other financial reports of SunLink and Healthcare as reasonably
may be required by Lender. With respect to financial reports of SunLink or
Healthcare that are not financial statements, such reports shall be prepared in
such form as are customarily utilized by management, including, if applicable,
in accordance with GAAP or in such other form as may be reasonably required by
Lender. As to SunLink, SunLink’s quarterly report on Form 10-Q and annual report
on Form 10-K as required to be filed with the United States Securities and
Exchange Commission shall be satisfactory as to form for SunLink Financial
Statements and the filing thereof with the SEC via the EDGAR system shall
constitute the provision thereof to Lender.

 

  10.4.

Tax Returns. Borrower will cause to be provided to Lender copies of annual filed
federal tax returns for Borrower, SunLink and Healthcare (or any consolidated
return with respect to one or more of them) for each year on or before the
Submission Deadline. “Submission Deadline” is defined as the date which is
fifteen (15) days after the Filing Deadline. “Filing Deadline” is defined as the
deadline for the filing of such tax returns established by the Internal Revenue
Code (the “IRC”) for Borrower (or SunLink so long as Borrower is part of a
SunLink consolidated group) for the immediately preceding calendar year. If
Borrower (or SunLink so long as Borrower is part of a SunLink consolidated
group) (i) timely files an application for an extension of the Filing Deadline
with the Internal Revenue Service (“IRS”); (ii) timely pays any estimated tax
liability and satisfies any other requirements established by the IRC in order
to qualify for an extension of the Filing Deadline; and (iii) provides Lender
with a copy of such filed application for an extension of the Filing Deadline,
evidence of the payment of any estimated tax liability, and documentation
satisfactory to Lender evidencing compliance with any other requirements of the
IRC on or before the Submission Deadline, Borrower (or SunLink so long as
Borrower is part of a SunLink consolidated group) will thereafter provide Lender
with a copy of the filed tax return on or before the date which is

 

16



--------------------------------------------------------------------------------

 

fifteen (15) days after the extended Filing Deadline. Borrower hereby
represents, warrants, covenants and affirms to Lender that all tax returns now
or hereafter provided by Borrower, SunLink and Healthcare to Lender are and will
be true and correct copies of the original tax returns filed with the IRS. The
delivery by Borrower, SunLink and Healthcare of each tax return to Lender shall
constitute a reaffirmation that such tax return is a true and correct copy of
the original tax return filed with the IRS.

 

  10.5.

Accounts Receivable Reports. Commencing on July 20, 2012 and on the 20th day of
each month thereafter, so long as Borrower has a security interest in the
Receivables, Borrower will provide Lender with a monthly accounts receivable
report for Borrower for the immediately preceding calendar month.

 

  10.6.

Financial Covenants.

 

  10.6.1.

Debt Service Coverage Ratio. Borrower will maintain a Debt Service Coverage
Ratio of at least 2.85 to 1.00 during the term of the Working Capital Note and
all renewals and modifications thereof. The ratio will be tested quarterly
commencing with the fiscal quarter ending September 30, 2012 and subsequently as
of the last day of every third month thereafter. “Debt Service Coverage Ratio”
means (i) Borrower’s net earnings, plus interest expense, plus depreciation
expense, plus amortization expense, plus income tax expense, less incentive
payments received by Borrower pursuant to the Health Information Technology for
Economic and Clinical Act of 2009, 42 U.S.C. § 1395ww(n), 42 C.F.R. § 495.104,
et seq., 75 FED. REG. 44314, (“EHR Payments”), all for the immediately preceding
one (1) fiscal quarter, divided by (ii) Borrower’s scheduled principal payments
on term debt, plus scheduled capital lease payments, for the succeeding one
(1) fiscal quarter plus interest expense for the immediately preceding one
(1) fiscal quarter. The number of fiscal quarters used in each component of the
ratio shall increase by one (1) for each subsequent testing period, up to a
maximum of four (4) fiscal quarters, at which time the Debt Service Coverage
Ratio shall thereafter be tested on a four quarter basis.

 

  10.6.2.

Fixed Charge Coverage Ratio. Borrower will maintain a Fixed Charge Coverage
Ratio of at least 1.25 to 1.00 during the term of the Working Capital Note and
all renewals and modifications thereof. The ratio will be tested quarterly
commencing with the fiscal quarter ending September 30, 2012 and subsequently as
of the last day of every third month thereafter. The term “Fixed Charge Coverage
Ratio” means (i) Borrower’s net earnings, plus interest expense, plus
depreciation expense, plus amortization expense, plus income tax expense, less
EHR payments, all for the immediately preceding one (1) fiscal quarter, divided
by (ii) Borrower’s scheduled principal payments on term debt and scheduled
capital lease payments for the succeeding one (1) fiscal quarter, plus interest
expense, plus distributions to Healthcare and Net Intercompany Funding
(excluding distributions and intercompany funding from EHR Payments), all for
the preceding one (1)

 

17



--------------------------------------------------------------------------------

 

fiscal quarter. The number of fiscal quarters used in each component of the
ratio shall increase by one (1) for each subsequent testing period, up to a
maximum of four (4) fiscal quarters at which time the Fixed Charge Coverage
Ratio shall thereafter be tested on a four fiscal quarter basis. “Net
Intercompany Funding” means (x) the change in receivable from Affiliate during
the test period less (y) the change in payables to Affiliate (excluding changes
in Ordinary Affiliate Indebtedness) during the test period.

 

  10.6.3.

Liquidity. “Days Cash on Hand” means (i) Borrower’s unrestricted cash assets
reported on Borrower’s balance sheet plus the balance available to be advanced
to Borrower under the Working Capital Note as of the test date divided by
(ii) Borrower’s operating expenses, excluding depreciation and bad debt expense,
for the immediately preceding four (4) quarters divided by 365. Liquidity will
be tested quarterly commencing with the fiscal quarter ending September 30, 2012
and subsequently as of the last day of every third month thereafter. For the
test dates listed below, Borrower must have a minimum Days Cash on Hand as
indicated below:

 

Test Dates

   Minimum
Days
Cash On
Hand  

9/30/12

     10   

12/31/12

     15   

3/31/13 and thereafter

     20   

 

  10.6.4.

Funded Debt to EBITDA Ratio. “Funded Debt to EBITDA Ratio” means (i) the
aggregate outstanding balances of all capital leases and all interest-bearing
and non-interest-bearing notes payable, as of the test date divided by
(ii) Borrower’s net earnings, plus interest expense, plus depreciation expense,
plus amortization expense, plus income tax expense, less EHR payments, all for
the immediately preceding four (4) quarters,. The ratio will be tested quarterly
commencing with the fiscal quarter ending September 30, 2012 and subsequently as
of the last day of every third month thereafter. For the test dates listed
below, the Funded Debt to EBITDA Ratio shall not exceed the maximum indicated:

 

Test Dates

   Maximum
Funded
Debt to
EBITDA
Ratio

9/30/12 – 3/31/17

   3.5 to 1

6/30/17 – 3/31/22

   3.25 to 1

6/30/22 and thereafter

   3.0 to 1

 

18



--------------------------------------------------------------------------------

  10.7.

Financial Ratios Compliance Certificate. Borrower will provide Lender with a
Compliance Certificate in the form attached hereto as Schedule “10.7” (a
“Financial Ratios Compliance Certificate”) together with all other documentation
as requested by Lender commencing November 15, 2012 and on the fifteenth
(15th) day of every third month thereafter reflecting Borrower’s computation of
the Debt Service Coverage Ratio, the Fixed Charge Coverage Ratio, the number of
Days Cash on Hand, and the Funded Debt to EBITDA Ratio (the “Financial
Covenants”) for the immediately preceding applicable periods.

 

  10.8.

Litigation. Borrower will promptly furnish to Lender written notice of any
litigation: in which Borrower is involved which may reasonably be expected to
materially adversely affect (i) the ability of Borrower to perform its
obligations under the Loan Documents or (ii) the Property or which relates to
construction of the MOB.

 

  10.9.

[Intentionally Omitted.].

 

  10.10.

No Liens. Borrower shall not create, assume or suffer to exist any mortgage,
deed of trust, pledge, lien, charge, encumbrance, or security interest on any of
the Property or any of Borrower’s Personal Property, excluding only encumbrances
in favor of Lender and Permitted Encumbrances.

 

  10.11.

Use of Loan Proceeds. Borrower shall not permit any funds advanced to Borrower
under this Loan Agreement to be used for any purpose other than those purposes
described in Section 1.

 

  10.12.

Estoppel Certificates. On request by Lender, either verbally or in writing,
Borrower shall furnish promptly a written statement or affidavit, in such form
as shall be satisfactory to Lender, stating the unpaid balance of the Working
Capital Note and that there are no known offsets or defenses against full
payment of the Working Capital Note, or if there are such offsets and defenses,
specifying the same.

 

  10.13.

Payment of Taxes. All taxes, assessments and governmental charges or levies
imposed on Borrower or on Borrower’s assets, income or profits will be paid
prior to the date on which penalties attach thereto unless being contested in
good faith and by appropriate procedures. If Lender reasonably deems itself
insecure, on Lender’s request, Borrower will be required to make monthly
deposits for real estate taxes, assessments and similar charges equal to
one-twelfth (12) of the annual charges estimated by Lender or accumulate
authorized funds with Lender to pay such impositions thirty (30) days prior to
their due dates, such deposits to be held by Lender in a non-interest bearing
account.

 

  10.14.

Books and Records. Borrower will keep and maintain adequate and proper books and
records of accounts in regard to Borrower’s hospital, nursing home, medical
office and related businesses located on the Property, which books and records
shall be sufficient in all material respects to allow the preparation of the
Financial Statements in accordance with GAAP.

 

19



--------------------------------------------------------------------------------

  10.15.

Lender’s Access. Borrower shall permit any person designated by Lender,
including but not limited to Lender’s Inspector, to, in the absence of a
Default, upon 48 hours prior written notice (which may be given by e-mail), and
during normal business hours (i) visit and inspect any of the properties, books
and financial records of Borrower, (ii) enter upon the Property, including the
MOB during and after construction, including to inspect the construction
progress of the MOB and all materials to be used in the construction of the MOB
and to examine the current Plans and Specifications; (iii) examine and to make
copies of the books of accounts and other financial records of Borrower, and
(iv) discuss the affairs, finances and accounts of Borrower with, and to be
advised as to the same by, its officers. Such inspections may occur no more
often than once per fiscal quarter so long as no Default exists, provided,
however, that during construction of the MOB, Lender’s Inspector may conduct
such inspections with respect to construction of the MOB at such times and
intervals and with such notice as Lender or Lender’s Inspector reasonably deems
appropriate. Lender (or its designee) may conduct audits, at Lender’s cost and
expense, of Borrower’s books of account, records or other papers relating to the
collateral no more frequently than once each quarter unless a Default exists.
Each inspection, visit, audit, examination, or reproduction of books and records
or extracts thereof shall be subject to and conducted in accordance with
applicable law, including all healthcare rules and regulations, including but
not limited to the Health Insurance Portability and Accountability Act (“HIPAA”)
and confidentiality of patient information. Without limiting the foregoing, the
aforementioned limitations on the frequency of and payments of costs and
expenses associated with visits, inspections and/or audits and any notice
requirements shall cease to be applicable when any Default exists and shall not
constitute a limitation on or a waiver of the rights of the USDA under
applicable law.

 

  10.16.

[Intentionally Omitted.].

 

  10.17.

No Merger. Borrower will not merge into or with or consolidate with any
corporation, partnership, limited liability company, or other legal entity other
than a merger or consolidation (i) as to which Lender shall have been given
prior written notice, (ii) in which an Affiliate of SunLink is merged into or
with or consolidated with Borrower where Borrower is the survivor and
immediately thereafter and after giving effect thereto Borrower is in compliance
with Section 10.6, and (iii) no Default shall have occurred and then be
continuing. For purposes of this Loan Agreement, “Affiliate” with respect to
Borrower means (i) SunLink, Healthcare and any entity controlled directly or
indirectly by SunLink or Healthcare; (ii) any entity controlled directly or
indirectly by Borrower; (iii) any entity that directly, or indirectly through
one or more intermediaries, subsequently controls Borrower (a “Controlling
Person”); or (iv) any entity which is controlled by or is under common control
with a Controlling Person. As used herein, the term “control” of an entity means
the possession, directly or indirectly, of the power: (A) to vote 50% or more of
the voting securities of such entity (on a fully diluted basis) having ordinary
power to vote in the election of the governing body of such entity or (B) to
direct or cause the direction of the management or policies of an entity,
whether through the ownership of voting securities, by contract, or otherwise.

 

20



--------------------------------------------------------------------------------

  10.18.

No Sale. Borrower will not sell, lease or convey all or any portion of the
Property, or all or any portion of Borrower’s Personal Property, without the
advance written consent of the Bank (such consent not to be unreasonably
withheld or delayed); provided, however, that no advance written consent shall
be necessary if no Default then exists or if such sale, lease or conveyance
consists of (i) the sale of inventory in the ordinary course of business,
(ii) the transfer or sale of equipment in connection with the replacement of
such equipment with new equipment of a similar type and value, or (iii) leases
made in the ordinary course of business, including but not limited to leases of
the MOB or portions thereof; it being expressly anticipated that Borrower may in
the future lease certain portions of the improvements situated on the Property
including the MOB to third parties, in which instance Borrower shall provide
copies of such leases to Lender.

 

  10.19.

Business Restrictions. Borrower will not engage in any business other than the
ownership and operation of hospital, nursing home, clinic and medical offices
located on the Property and the provision of services related thereto and
activities ancillary thereto.

 

  10.20.

[Intentionally Omitted.].

 

  10.21.

Other Information. Borrower agrees to furnish to Lender such other information
concerning the business activities of Borrower, the Property and Borrower’s
Personal Property as Lender might reasonably request.

 

  10.22.

Inspections. Subject to applicable law, including all healthcare rules and
regulations, including but not limited to HIPAA and confidentiality of patient
information, Borrower will provide Lender with the results of all inspections of
the Property or hospital or nursing home operations, conducted by any local,
state or federal regulatory, licensing or safety agency or entity. Such results
will be provided to Lender within ten (10) days after the end of each calendar
quarter.

 

  10.23.

Contingent Liabilities. Contingent Liabilities. Except with respect to Permitted
Contingent Liabilities as set forth in Schedule “10.23” hereto (“Permitted
Contingent Liabilities”), Borrower will not assume, guarantee, endorse or
otherwise become contingently liable for the obligation of any other person,
firm or corporation.

 

  10.24.

Other Agreements. Borrower will not enter into any agreement or do any act which
reasonably would be expected to cause Borrower to be unable to comply with the
terms of the Loan Documents.

 

  10.25.

Additional Documents. Borrower agrees to execute and deliver any documents which
are necessary in the reasonable judgment of Lender to obtain, maintain and
perfect the liens and security interests intended to be created by the Loan
Documents or, at Lender’s expense, to enable Lender to comply with any federal
or state law otherwise applicable to Lender.

 

21



--------------------------------------------------------------------------------

  10.26.

Other Indebtedness. Except for the indebtedness identified in Schedule “10.26A”
hereto (the “Permitted Indebtedness”), Borrower will not incur any other
indebtedness for money borrowed, capital lease obligations or obligations for
the deferred purchase of property to any party other than Lender, except in the
ordinary course of Borrower’s business, without the prior written consent of
Lender. Except for indebtedness identified on Schedule “10.26B” hereto
(“Ordinary Affiliate Indebtedness”), indebtedness or liabilities to affiliates
of Borrower, including charges of insurance, accounting and other shared costs,
shall not be considered to be in the ordinary course of Borrower’s business. So
long as no Default has occurred and is continuing, Borrower may also make
intercompany periodic cash management transfers to and from Affiliates if such
transfers are properly accounted for in determining distributions and Net
Intercompany Funding for the purposes of Section 10.6 above.

 

  10.27.

Bank Accounts. So long as any indebtedness is owing by Borrower to Lender,
Borrower will maintain with Lender all of Borrower’s bank accounts, including
without limitation the Operating Account, and the Medicare Account; provided,
however, that Borrower may maintain (i) a local bank account(s) in Houston,
Mississippi into which checks, cash payments and negotiable instruments may be
deposited which will be swept weekly into one of Borrower’s bank accounts with
Lender and (ii) the Medicare Account may be maintained at Borrower’s current
bank until authorization to change such account to Lender is obtained from
Medicare.

 

  10.28.

Management Fees. Borrower shall pay no fees for management or similar services
to any party, including but not limited to SunLink, Healthcare, or any other
affiliate, parent or subsidiary of Borrower except for management fees set forth
on Schedule “10.28” hereto (“Permitted Affiliate Management Fees”). After the
occurrence and during the continuance of a Default, Borrower will not pay any
Permitted Affiliate Management Fees provided that this section shall not
prohibit Borrower from paying Ordinary Affiliate Indebtedness.

 

  10.29.

Intercompany Loans; Dividends. Borrower will not make any distributions, loans
or advances of any kind to any party or make or declare any dividend during the
term of the Working Capital Note and all renewals and modifications thereof
except that Borrower may: (i) make intercompany loans to SunLink and/or
Healthcare so long as after making any such loan and giving effect thereto
Borrower is otherwise in compliance with Section 10.6 above; (ii) declare and
pay cash dividends if: (x) at the date of declaration no Default shall have
occurred and be continuing and the net amount of dividends declared and made for
the period from July 1, 2012 and ending on the computation date in question
shall not exceed eighty percent (80%) of the net income of Borrower for the
period from July 1, 2012 to such computation date (minus the case of a deficit,
the net deficit of Borrower for such period); (y) Borrower shall have had
positive net income after taxes for the fiscal year preceding the year in which
any

 

22



--------------------------------------------------------------------------------

 

such dividend is proposed to be declared or paid; and (z) after giving effect to
the declaration and payment of any such dividend, Borrower shall be in
compliance with Section 10.6 above; (iii) pay or make distributions for
Permitted Affiliate Management Fees; (iv) pay or make distributions for Ordinary
Affiliate Indebtedness; and (v) pay or make distributions for Permitted
Contingent Liabilities.

 

  10.30.

Equal Employment Opportunity. All construction contracts relating to the
Property will comply with Executive Order 11246 entitled “Equal Employment
Opportunity” as amended and as supplemented by applicable Department of Labor
regulations, debarment requirements of 7 CFR part 3017, and the Copeland
Anti-Kickback Act (18 U.S.C. §874).

 

  10.31.

Current Ratio. Commencing September 30, 2012 and tested as of the last day of
every third month thereafter, Borrower will maintain a Current Ratio of at least
1.00 to 1.00 during the term of the Working Capital Note and all renewals and
modifications thereof. “Current Ratio” means the current assets of Borrower
divided by the current liabilities of Borrower computed in accordance with GAAP.

11. COVENANT ADJUSTMENT. Notwithstanding anything set forth in Section 10 above,
the covenants set forth therein shall at no time be more restrictive than those
set forth in Section 10 of the Mortgage Loan Agreement.

12. ANTI-MONEY LAUNDERING AND INTERNATIONAL TRADE CONTROLS.

 

  12.1.

Compliance with International Trade Control Laws and OFAC Regulations. Borrower
represents, warrants and covenants to Lender that:

 

  12.1.1.

Borrower is not now nor shall Borrower be at any time until after the Working
Capital Note, and all renewals and modifications thereof, is fully repaid a
person with whom a U.S. person, including a financial institution, is prohibited
from transacting business of the type contemplated by this Loan Agreement,
whether such prohibition arises under U.S. law, regulation, executive orders or
lists published by the Office of Foreign Assets Control (“OFAC”) of the
Department of the Treasury of the United States of America (including those
executive orders and lists published by OFAC with respect to Specially
Designated Nationals and Blocked Persons) or otherwise;

 

  12.1.2.

None of Borrower, Healthcare, SunLink, any person after the Effective Date who
owns a direct interest in Borrower or any person after the Effective Date who
controls any person who owns a direct or indirect interest in Borrower is now or
shall be at any time until after the Working Capital Note, and all renewals and
modifications thereof, is fully repaid a person with whom a U.S. person,
including a financial institution, is prohibited from transacting

 

23



--------------------------------------------------------------------------------

 

business of the type contemplated by this Loan Agreement, whether such
prohibition arises under U.S. law, regulation, executive orders or lists
published by the OFAC (including those executive orders and lists published by
OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise.

 

  12.2.

Borrower’s Funds. Borrower represents, warrants and covenants to Lender that:

 

  12.2.1.

Borrower has taken, and shall continue to take until after the Working Capital
Note, and all renewals and modifications thereof, is fully repaid, such measures
as are required by applicable law to verify that the funds invested in Borrower
are derived (a) from transactions that do not violate U.S. law nor, to the
extent such funds originate outside the United States, do not violate the
applicable laws of the jurisdiction in which they originated; and (b) from
permissible sources under U.S. law and to the extent such funds originate
outside the United States, under the laws of the jurisdiction in which they
originated;

 

  12.2.2.

None of Borrower, Healthcare, SunLink, any person after the Effective Date who
owns a direct interest in Borrower, or any person after the Effective Date who
controls any person who owns a direct or indirect interest in Borrower, or, to
Borrower’s knowledge, any person providing funds to Borrower (a) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities,
any crimes which in the United States would be predicate crimes to money
laundering, or any violation of any state or federal anti-money laundering laws;
(b) has been assessed civil or criminal penalties under any state or federal
anti-money laundering laws; and (c) has had any of its/his/her funds seized or
forfeited in any action under any state or federal anti-money laundering laws;

 

  12.2.3.

Borrower shall make payments on the loan evidenced by the Loan Documents using
funds invested in Borrower, donations and pledges, grants, operating revenues or
insurance proceeds unless otherwise agreed to by Lender;

 

24



--------------------------------------------------------------------------------

  12.2.4.

As of the Effective Date and at all times during the term of the Working Capital
Note and all renewals and modifications thereof, all operating revenues are and
will be derived from lawful business activities of Borrower or Borrower’s
tenants or other permissible sources under U.S. law; and

 

  12.2.5.

On the Maturity Date, Borrower will take all necessary steps to verify that
funds used to repay the Working Capital Note in full (whether in connection with
a refinancing, asset sale or otherwise) are from sources permissible under U.S.
law and to the extent such funds originate outside the United States,
permissible under the applicable laws of the jurisdiction in which they
originated.

13. DEFAULT. Each of the following shall constitute a default hereunder and
under each of the Loan Documents (“Default”):

 

  13.1.

Nonpayment of Notes. Failure to make payment when due of any interest on or
principal of the Working Capital Note or the Mortgage Note, or any renewals or
modifications thereof and such failure shall continue for a period of three
(3) Business Days or more after the date due; or

 

  13.2.

Mortgage Loan Agreement Default. The occurrence and continuance of any Default
(as defined therein) under that certain Mortgage Loan Agreement (as defined
therein) of even date herewith signed by Borrower and Lender in connection with
the Mortgage Note; or

 

  13.3.

Chatham Credit Agreement Default. The occurrence of any “Event of Default” (as
defined therein) under the Chatham Credit Agreement which shall have occurred
and then be continuing.; or

 

  13.4.

Other Nonpayment. Failure to make payment when due of any other amount payable
under the terms of this Loan Agreement or any of the Loan Documents within five
(5) Business Days of the receipt of written demand therefor from Lender (unless
the same or amount thereof is being contested in good faith by Borrower); or

 

  13.5.

Breach of Covenants. Breach by Borrower in the performance or observance of any
covenant made under this Loan Agreement or any of the Loan Documents, or under
the terms of any other instrument delivered to Lender in connection with this
Loan Agreement, provided that with respect to any such covenants which are
non-monetary in nature, Borrower will have thirty (30) days following receipt of
written notice from Lender to Borrower to cure the breach of such covenant
before such occurrence will constitute a Default hereunder; or

 

  13.6.

Creation of Liens. The creation or enforcement of any lien, deed of trust,
pledge, security interest, encumbrances or other lien (including a lien of
attachment, judgment or execution) securing a charge or obligation affecting any
or all of the Property or all or any of Borrower’s Personal Property, excepting
Permitted Encumbrances which continues more than thirty (30) days following
receipt of written notice from Lender; or

 

25



--------------------------------------------------------------------------------

  13.7.

Change of Ownership. Except as permitted in Section 10.18, the assignment, sale,
transfer, encumbrance or conveyance of all or any portion of the Property not
otherwise permitted by the Loan Documents without the prior written consent of
Lender, or if the ownership of the Property becomes vested in a person or entity
other than Borrower without the prior written consent of Lender, or if there is
a change in control of Borrower from Guarantor or any other wholly-owned
subsidiary of SunLink which shall guarantee the obligations of Borrower under
the Loan Agreement without Lender’s prior written consent; or

 

  13.8.

Liquidation or Disposition of Assets. The liquidation or dissolution of Borrower
or Borrower entering into any partnership, joint venture, syndicate, pool,
operating agreement, or other combination with respect to all of the operations
of Borrower’s hospital or nursing home whether in a single transaction or a
series of related transactions or the assets or properties of Borrower
substantially as an entirety, or except in the ordinary course of business
(including with respect to the disposition of used or obsolete Equipment), the
conveyance, sale, assignment or lease of any material part of the assets or
business of Borrower, except in all such cases as otherwise provided by this
Loan Agreement (including Sections 10.17 and 10.18), without the prior written
consent of Lender; or

 

  13.9.

Judgment. Entry by any court of final, non-appealable judgment (and the
expiration of all appeals) against Borrower and not covered by insurance in
excess of $100,000.00, or an attachment of any property of Borrower which is not
discharged to the reasonable satisfaction of Lender within sixty (60) days
thereof; or

 

  13.10.

Casualty Loss; Condemnation. Substantial damage or destruction by casualty or
taking by rights of eminent domain of all or any substantial portion of the
Property so as to materially and adversely affect Borrower’s ability to perform
Borrower’s obligations hereunder; or

 

  13.11.

[Intentionally Omitted.].

 

  13.12.

[Intentionally Omitted.].

 

  13.13.

Bankruptcy. The occurrence of any of the following: (i) the institution of
bankruptcy reorganization, liquidation or receivership proceedings by or against
Borrower, SunLink or Healthcare or any parent of Borrower, or any controlled
affiliate or subsidiary of Borrower which are not dismissed within sixty
(60) days after the filing thereof, or (ii) the making of any assignment for the
benefit of creditors by or against Borrower, SunLink or Healthcare or any parent
of Borrower, or any controlled affiliate or subsidiary of Borrower, or (iii) if
Borrower, SunLink or Healthcare or any parent of Borrower, or

 

26



--------------------------------------------------------------------------------

 

any controlled affiliate or subsidiary of Borrower becomes insolvent, or
(iv) any admission by Borrower, SunLink or Healthcare or any parent of Borrower,
or any controlled affiliate or subsidiary of Borrower of its or their inability
to pay debts as such debts mature; or

 

  13.14.

Termination of Existence. Borrower ceases to be a validly existing Georgia
corporation; or

 

  13.15.

Governmental Requirements. The issuance of any order, decree or judgment
pursuant to any judicial or administrative proceeding declaring that the
Property, the MOB, the construction of the MOB, or the operation of the Property
(including the MOB) is in material violation of any federal, state or local law,
ordinance, rule or regulation which in any such case would materially adversely
affect Borrower’s business; or

 

  13.16.

Representations. Any representation, warranty, statement, certificate, schedule
or report made or furnished to Lender by Borrower proves to be false or
erroneous in any material respect at the time of the making thereof, and
Borrower fails to take or cause to be taken corrective measures with respect to
such representations or warranties satisfactory to Lender within thirty
(30) days after written notice by Lender, and such corrective measures are not
completed to Lender’s satisfaction within sixty (60) days after such written
notice is given; or

 

  13.17.

Loan Documents. Any of the Loan Documents cease to be valid, legally binding or
enforceable which renders such documents inadequate for the realization of the
material benefits intended to be provided thereby; or

 

  13.18.

Revocation of Authorization. (i) The revocation by Borrower of any of the
authorizations contained in the Account Collection Agreement to sweep daily all
funds contained in the Medicare Account into the Operating Account; or (ii) the
revocation or modification of any authorization or instruction to any of
Borrower’s account debtors in a manner inconsistent with the Account Collection
Agreement (Lender agrees that it must honor any such revocation by Borrower
described in this Section 13.18 notwithstanding the fact that any such
revocation constitutes a Default hereunder); or

 

  13.19.

Loss of Licenses. The suspension or termination of any of Borrower’s licenses or
permits which are required by law and which suspension or termination would
materially adversely affect Borrower’s ability to operate Borrower’s hospital,
nursing home, medical offices and related businesses on the Property
substantially as presently conducted; or

 

27



--------------------------------------------------------------------------------

14. REMEDIES. On the occurrence of a Default, as defined in Section 13 of this
Loan Agreement, Lender may, at its option:

 

  14.1.

Acceleration of Note. Terminate making advances under the Working Capital Note,
and the Loan Documents, and declare the Working Capital Note or any renewals or
modifications thereof to be immediately due and payable whereupon the Working
Capital Note or any renewals or modifications thereof shall become forthwith due
and payable without presentment, demand, protest or notice of any kind, and
Lender shall be entitled to proceed simultaneously or selectively and
successively to enforce its rights under the Working Capital Note, the Deed of
Trust, this Loan Agreement, and any or all of the Loan Documents, and any of the
instruments executed pursuant to the terms thereof, or in connection therewith
to evidence or secure the obligations of Borrower, and all renewals and
modifications thereof. Nothing contained herein shall limit Lender’s rights and
remedies available under applicable law.

 

  14.2.

Selective Enforcement. In the event Lender shall elect to selectively and
successively enforce its rights under any of the Loan Documents, such action
shall not be deemed a waiver or discharge of any other lien, encumbrance or
security instrument securing payment of the Working Capital Note until such time
as Lender shall have been paid in full all sums advanced under the Working
Capital Note. The foreclosure of any lien provided pursuant to the terms of the
Loan Documents without the simultaneous foreclosure of all such liens shall not
merge the liens granted which are not foreclosed with any interest that Lender
might obtain as a result of such selective and successive foreclosure.

 

  14.3.

Cumulative Remedies. The rights and remedies of Lender provided by the Loan
Documents are cumulative and no right or remedy will be exclusive of any other
or of any other right or remedy which Lender might otherwise have by virtue of
the occurrence of a Default and the exercise of any right or remedy by Lender
will not impair Lender’s standing to exercise any other right or remedy.

 

  14.4.

Deposits; Setoff. Regardless of the adequacy of Borrower’s Personal Property,
any deposits or other sums credited by or due from Lender to Borrower under this
Loan Agreement or the Mortgage Loan Agreement , will at all times constitute
collateral security for all obligations of Borrower to Lender under this Loan
Agreement or the Mortgage Loan Agreement, and, except with respect to funds in
the Medicare Account, which Lender agrees are not subject to set off, may be set
off against any and all liabilities, direct or indirect, absolute or contingent,
now existing or hereafter arising, of Borrower to Lender under this Loan
Agreement or the Mortgage Agreement. The rights granted by this paragraph will
be in addition to the rights of Lender under any statutory bankers’ lien.

 

  14.5.

Appointment of Receiver. Lender will be entitled to obtain a court appointed
receiver for the Property without notice to Borrower, SunLink or Healthcare,
which notice is hereby waived.

 

28



--------------------------------------------------------------------------------

15. MISCELLANEOUS. It is further agreed as follows:

 

  15.1.

[Intentionally Omitted].

 

  15.2.

Expenses. Whether or not advances under this Loan Agreement are actually made,
Borrower agrees to pay all fees, expenses and charges in respect to the loan
contemplated by this Loan Agreement and the Loan Documents, including, without
limiting the generality thereof, the following:

 

  15.2.1.

the reasonable fees and out of pocket expenses of legal counsel employed by
Lender in connection with the negotiation and preparation of the Loan Documents
and the closing of this loan;

 

  15.2.2.

all expenses incidental to obtaining a second priority Mississippi Deed of Trust
on the Property, abstracting costs, title examination fees, title insurance
premiums, mortgage taxes, documentary stamp taxes, and closing costs;

 

  15.2.3.

survey costs, appraisal costs and costs for environmental reports, soil reports,
and structural design reports;

 

  15.2.4.

recording and filing fees and notary fees;

 

  15.2.5.

other reasonable fees and expenses involved in the closing of this loan;

 

  15.2.6.

In addition to the legal fees described at Section 15.2.1, all attorneys’ fees
and expenses payable by Lender which are incidental to (a) the enforcement or
defense after the occurrence and during the continuance of a Default of any or
all of the Loan Documents and any instrument executed pursuant thereto; (b) the
negotiation and preparation of any renewals or modifications to any of the Loan
Documents requested by Borrower, SunLink or Healthcare ; and (c) rendering any
advice to Lender related to the Loan Documents, and any transactions
contemplated thereby or related to the enforcement or defense thereof after the
occurrence and during the continuance of a Default; and

 

  15.3.

Notices. Any notices or other communications required or permitted hereunder
shall be sufficiently given if delivered personally, by next day courier service
or sent by confirming facsimile transmission or by registered or certified mail,
postage prepaid, return receipt requested and addressed as listed below or to
such other address as the party concerned may substitute by written notice to
the other. All notices shall be deemed received on the date of personal delivery
or courier delivery, the date of confirmation of receipt of a facsimile
transmission, or within three days (excluding Saturdays, Sundays and holidays
recognized in the United States) after being mailed:

 

29



--------------------------------------------------------------------------------

  To  Borrower:

Southern Health Corporation of Houston, Inc.

      

900 Circle 75 Parkway

      

Atlanta, GA 30339

      

Attn: Mark Stockslager

 

  With a copy to:

Smith, Gambrell & Russell, LLP

      

1230 Peachtree Street, NE

      

Suite 3100, Promenade Two

      

Atlanta, GA 30309

      

Attn: Howard E. Turner, Esq.

 

  To Lender:

Stillwater National Bank and Trust Company

      

6301 Waterford Boulevard, Suite 101

      

Oklahoma City, OK 73118

      

Attn: Chief Credit Officer

 

  With a copy to:

Bryan J. Wells and Jared D. Giddens

      

Conner & Winters, LLP

      

One Leadership Square

      

211 N. Robinson, Suite 1700

      

Oklahoma City, OK 73102

      

Fax No.: (405) 232-2695

 

  15.4.

Amendment and Waiver. This Loan Agreement and the Loan Documents may not be
amended or modified in any way, except by an instrument in writing executed by
all of the parties thereto; provided, however, Lender may, in writing:
(i) extend the time for performance of any of the obligations of Borrower;
(ii) waive any breach or Default by Borrower; and (iii) waive the satisfaction
of any condition that is precedent to the performance of Lender’s obligations
under this Loan Agreement. In the event of a waiver of a breach or Default by
Lender, such specific breach or Default shall be deemed to have been cured and
not continuing, but no such waiver shall extend to the reoccurrence of the same
breach or Default or any subsequent or other breach or Default or impair any
consequence of such subsequent or other breach or Default.

 

  15.5.

Non-Waiver; Cumulative Remedies. No failure on the part of Lender to exercise
and no delay in exercising any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Lender of any right
hereunder preclude any other or further right of exercise thereof. The remedies
herein provided are cumulative and not alternative.

 

  15.6.

Applicable Law. This Loan Agreement, all of the Loan Documents and all other
documents executed pursuant thereto and in connection therewith to evidence or
secure the loans contemplated hereby shall be deemed to be a contract made under
the laws of the State of Oklahoma, except the Deed of Trust and Assignment of
Rents which shall be governed by Mississippi law respectively. Nothing in this
Loan Agreement shall be construed to constitute Lender as a joint venturer with
Borrower or to constitute a partnership among any of such parties.

 

30



--------------------------------------------------------------------------------

  15.7.

Descriptive Headings. The descriptive headings of the sections and paragraphs of
this Loan Agreement are for convenience only and shall not be used in the
construction of the terms hereof.

 

  15.8.

Integrated Agreement. This Loan Agreement, all of the Loan Documents and the
other loan documents executed pursuant hereto or in connection herewith
constitute the entire agreement between the parties hereto, and there are no
agreements, understandings, warranties or representations between the parties
other than those set forth in such documents.

 

  15.9.

Time of Essence. Time is of the essence of this Loan Agreement.

 

  15.10.

Binding Effect. This Loan Agreement shall be binding on and inure to the benefit
of the parties hereto and their respective successors, personal representatives,
legal representatives and assigns.

 

  15.11.

Third Party Beneficiary. Nothing in this Loan Agreement, express or implied, is
intended to confer on any person, other than the parties hereto and their
respective successors and assigns, any rights or remedies under or by reason of
this Loan Agreement.

 

  15.12.

Right to Defend. Lender shall have the right, but not the obligation, at
Borrower’s expense, to commence, to appear in or to defend any action or
proceeding (initiated by a third party against Borrower) excluding any insured
medical malpractice suit or claim, purporting to affect the rights or duties of
the parties hereunder and in connection therewith pay out of the funds of the
loan all necessary expenses, including fees of counsel, if Borrower fails to so
commence, appear in or defend any such action or proceedings with counsel
reasonably satisfactory to Lender.

 

  15.13.

Participation. Lender is authorized to sell participation interests in the loan
evidenced by this Agreement to other financial institutions; and Borrower agrees
that subject to the terms of the agreements of participation, each holder of a
participation interest will be entitled to rely on the terms of the loan
documents executed in connection herewith as if such holder had been named as an
original party to the loan documents. Borrower hereby ratifies and authorizes
the delivery by Lender either before or after closing of any and all financial
and other information regarding Borrower, together with copies of the Loan
Documents, to any potential or actual participant.

 

  15.14.

Disclosure of Information; Confidentiality. Lender agrees to hold any
confidential information that it may receive from Borrower, Guarantor or SunLink
pursuant to this Loan Agreement in confidence, except for disclosure: (a) on a
confidential basis

 

31



--------------------------------------------------------------------------------

 

to legal counsel, independent public accountants and other professional advisors
of Lender; (b) to regulatory officials having jurisdiction over Lender; (c) as
required by applicable law or legal process (provided that, in the event Lender
is so required to disclose such confidential information, Lender shall promptly
notify Borrower, so that Borrower, Guarantor or SunLink or any of them may seek
a protective order or other appropriate remedy) or in connection with any legal
proceeding between Lender and Borrower, Guarantor, SunLink or any of them; and
(d) to another financial institution in connection with a disposition or
proposed disposition to that financial institution of all or part of Lender’s
interests hereunder or a participation interest in the Loan, provided that such
disclosure is made subject to an appropriate confidentiality agreement on terms
substantially similar to this Section. For purposes of the foregoing,
“confidential information” shall mean all information respecting Borrower,
Guarantor, SunLink, or any of them, other than (i) information previously filed
by Borrower, Guarantor or SunLink with any governmental authority and available
to the public, and (ii) information previously published in any public medium
from a source other than, directly or indirectly, Lender. Use of information by
counsel in enforcement proceedings after Default shall not constitute a
prohibited disclosure of information under this section.

 

  15.15.

Accuracy of Information. This Loan Agreement has been entered into by Lender
based upon the information, data and representations furnished by Borrower to
Lender, and Lender’s obligation to close and fund the loan is subject to the
continued accuracy of all matters submitted to Lender herewith. By acceptance
hereof, Borrower warrants to Lender that all such information, data and
representations heretofore and hereafter furnished to Lender are true and
correct in all material respects and there is contained therein no untrue
statement of a material fact and this warranty shall be true at the time the
Loan is closed and shall survive closing. There shall be no material change at
the time the Working Capital Loan is closed of the income and expenses of the
Property, the financial condition of Borrower and all other features of the
transaction shall be in all material respects as represented by Borrower to
Lender.

 

  15.16.

Maximum Legal Rate of Interest. Notwithstanding any other provisions of this
Loan Agreement or any of the Loan Documents to the contrary, the total interest
charges incurred by Borrower pursuant to the Working Capital Note shall not
exceed the maximum legal rate of interest under Oklahoma law. If the holder of
the Working Capital Note shall ever be entitled to receive, collect or apply, as
interest on the loans, any amount in excess of the maximum legal rate of
interest permitted to be charged by applicable law, and, in the event any holder
of the Working Capital Note ever receives, collects or applies, as interest, any
such excess, such amount which would be excessive interest shall be applied to
the reduction of the unpaid principal balance of the Working Capital Note, and
if the principal balance is paid in full, any remaining excess shall be
forthwith paid to Borrower. In determining whether or not the interest paid or
payable under any specific contingency exceeds the highest lawful rate, Borrower
and Lender shall, to the maximum extent permitted, under applicable law:
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest; (b) exclude voluntary prepayments and the effects thereof;
(c) “spread” the total amount of interest on the Working Capital Note throughout
the entire term of the Working Capital Note so that the interest rate is uniform
throughout the entire term of the Working Capital Note.

 

32



--------------------------------------------------------------------------------

  15.17.

No Responsibility of Lender. Notwithstanding any term or provision of the Loan
Documents, Lender shall not have any obligation or responsibility for the
management, conduct or operation of the business and affairs of Borrower. No
provision hereof or of any of the other Loan Documents shall be construed or
interpreted to create any relationship between Borrower and Lender other than
that of debtor and creditor.

 

  15.18.

No Leasing or Drilling. Borrower shall not, without the prior written consent of
Lender, permit any drilling or exploration for or extraction, removal or
production of any mineral, natural element, compound or substance from the
surface or subsurface of the Property regardless of the depth thereof or the
method of mining or extraction thereof and agree to defend, indemnify, save and
hold Lender, its officers, agents, servants, employees, successors and assigns
harmless from any and all claims, liabilities, losses or expenses which may be
incurred by Lender, and any and all other expenses or losses, either direct or
consequential, which are attributable, or alleged in any way to be attributable,
to the development and exploitation of mineral rights in, on or around the
Property by Borrower or any other party.

 

  15.19.

Notice of Title Protection. Lender is obtaining its own title protection in this
transaction, and Borrower should seek competent advice as to whether Borrower
should obtain any additional title protection to protect Borrower.

 

  15.20.

Jurisdiction and Venue. Borrower hereby submits to the jurisdiction of any state
or federal court located in Oklahoma County, Oklahoma, or Chickasaw County,
Mississippi, as elected by Lender or required by applicable state law, in
connection with any action or proceeding commenced for the collection,
enforcement, or defense of this Loan Agreement, the Working Capital Note, the
Deed of Trust, or any of the other Loan Documents, and hereby waives all
objections to venue or any objections based on the theory of non-convenient
forum in connection therewith.

 

  15.21.

Counterparts. This Loan Agreement may be executed in two or more counterparts,
each of which will be an original instrument, but all of which taken together
will constitute one agreement.

 

  15.22.

Defined Terms. Capitalized terms defined herein shall have the same meaning in
the Loan Documents unless otherwise defined therein. Certain defined terms are
located in the Sections identified below:

 

Term    Section

Affiliate

   10.17

Assignment of Rents

   4.2

 

33



--------------------------------------------------------------------------------

Borrower

   1st Paragraph

Borrower’s Personal Property

   4.3

Business Day

   8.5

Current Ratio

   10.31

Deed of Trust

   4.1

Default

   13

EHR Payments

   10.6.1

Event of Default

   13.3

Filing Deadline

   10.4

Financial Covenants

   10.7

Financial Ratios Compliance Certificate

   10.7

Funded Debt to EBITDA Ratio

   10.6.4

GAAP

   6.5

Guarantors

   5

Healthcare

   Recitals

Healthcare Guaranty

   5

HIPAA

   10.15

Historical Financial Statements

   6.5

Interest Rate

   2.2

IRC

   10.4

IRS

   10.4

Lender

   1st Paragraph

Lender’s Inspector

   10.15

Loan Agreement

   1st Paragraph

Loan Commitment

   1

Loan Documents

   7.1

Maturity Date

   2.3

MOB

   1

Net Intercompany Funding

   10.6.2

OFAC

   12.1.1

Ordinary Affiliate Indebtedness

   10.26

Permitted Contingent Liabilities

   10.23

Permitted Indebtedness

   10.26

Prime Rate

   2.2

Property

   4.1

Stock Certificates

   4.4

Stock Pledge Agreement

   4.4

Stock Power

   4.4

Submission Deadline

   10.4

SunLink

   Recitals

SunLink Guaranty

   5

IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed
as of the day and year first above written.

 

34



--------------------------------------------------------------------------------

SOUTHERN HEALTH CORPORATION OF HOUSTON, INC., a Georgia corporation By:      

MARK J. STOCKSLAGER, Assistant Treasurer

(“Borrower”)

 

 

STILLWATER NATIONAL BANK AND TRUST COMPANY By:     Name:     Title:    
(“Lender”)

 

35